USCA4 Appeal: 22-1138      Doc: 24         Filed: 09/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1138


        MONICA JEFFRIES,

                            Plaintiff - Appellant,

                     v.

        FEDERAL EMERGENCY MANAGEMENT AGENCY,

                            Defendant - Appellee.



        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Paula Xinis, District Judge, and Charles B. Day, Magistrate Judge. (8:19-cv-01816-CBD)


        Submitted: August 31, 2022                                  Decided: September 23, 2022


        Before MOTZ and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Monica Jeffries, Appellant Pro Se. Ariana Wright Arnold, OFFICE OF THE UNITED
        STATES ATTORNEY, Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1138      Doc: 24         Filed: 09/23/2022     Pg: 2 of 2




        PER CURIAM:

               Monica Jeffries appeals the district court’s and magistrate judge’s orders granting

        summary judgment in favor of the Federal Emergency Management Agency on Jeffries’

        employment discrimination and retaliation claims. We have reviewed the record and find

        no reversible error. Accordingly, we affirm the appealed-from orders. See Jeffries v.

        FEMA, No. 8:19-cv-01816-CBD (D. Md. July 24, 2020; Dec. 20, 2021). We grant Jeffries’

        pending motion to the extent it seeks permission to file a supplemental informal brief, but

        deny the motion to the extent that Jeffries requests oral argument. We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2